The opinion of the court was delivered,
by Lowrie, C. J.
The Farmers’ and Mechanics’ Bank and other creditors object to the tax imposed by the auditor-general on the last dividend of the Bank of Pennsylvania, because the dividend itself was a fraud upon the stockholders and creditors, the bank being then insolvent. But the dividend was actually made, and, according to law, that fact fixes the duty of paying the required tax. It is conceded that the bank could not claim a deduction for its own fraud. The tax was laid in proper form, with notice to the assignees, and no appeal was taken, and therefore it was conclusively laid. Possibly the assignees representing the creditors’ rights in the estate might have appealed; but we do not see how any creditor could do it, for his right is not a title to any portion of the estate, but to an account of the proceeds of it. And we cannot possibly sanction a principle that would let a creditor come in collaterally to dispute the tax. Liens on land for taxes are very common in our law, and many taxes are collected from estates assigned or administered, and it cannot be a sound principle that would require the public officers to attend all audits and justify the public taxes when any creditor should dispute the return on which they are founded. The state officers have performed a plain duty according to law, and if creditors are injured, their remedy must be against those who are chargeable with the fraud. We must therefore dismiss the appeal taken by the Farmers’ and Mechanics’ Bank on this matter.
John Bruner also appeals, and complains that the commissions *111allowed to the assignees were too large, and especially that, by the decree, note-holders are preferred to the holders of certificates of deposit.
Under all the circumstances of this case, we cannot say that there is anything unreasonable in the allowance made to the assignees by the auditor and the court below.
Are note-holders entitled to a preference ? On this point we adopt the conclusions of the auditor in the court below, and answer in the affirmative. The evidence of the legislative intent to give this preference is contained in numerous special statutes, so as to be overwhelming, and we think that the reasoning of the learned auditor is sufficient to show that it is embodied as a general rule of bank assignments in the Act of 26th April 1844. We do not need to repeat or add to his discussion of the question. Though certificates of deposit have some resemblance to bank notes, yet they are in form, and origin, and purpose, different, and fall into a different class. We must therefore dismiss Bruner’s appeal.
The commonwealth claimed that the taxes due her are a lien on the estate assigned, and she appeals because this was not allowed. We are not convinced that there is any law in support of this claim, and think that the auditor’s report shows very satisfactorily that the statutes relied on do not support it. We must dismiss this appeal.
The appeals are all dismissed at the costs of the respective appellants.